EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-4 are canceled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 16, 2021. Claims 1-4 have been cancelled without prejudice.  Claims 5-10 are pending and an action on the merits is as follows.

Election/Restrictions
Claims 5-10 are allowable. The restriction requirement among species , as set forth in the Office action mailed on June 11, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 11, 2020 is partially withdrawn.  Claims 6 and 9 , directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-4 directed to non-elected species remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 5 and dependent claims 6-10, the closest prior art references, Yang et al. (US 2017/0294172 A1), Chiang et al. (US 2012/0092308 A1), and Nakao (WO 2017072943), fail to disclose, either singly or in combination, all of the limitations of claim 5, including the combination of limitations, “a plurality of connection parts, each of which connects one of the first gate lines and corresponding one of the vertical gate lines; and a plurality of second gate lines arranged in a frame region surrounding the display region in plan view and connected to the respective vertical gate lines on the first side, wherein the connection part disposed closest to the first side is a first connection part, the vertical gate line connected to the first connection part is a first vertical gate line, and a resistance or a capacitance added the first vertical gate lines is larger than the resistance or the capacitance added to other vertical gate lines that are connected to the connection parts that are further away from the first side.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica Merlin
May 12, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871